Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 01/07/2021.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Mark D. Passler (Reg. No. 40,764), and examiner arranged a telephone interview on January 22, 2021 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claims have been rewritten as follows:
1.	(Original)  A system, comprising:
a first computing device comprising:
one or more first memory units configured to store one or more first instructions; and

generate a first set of tokens;
receive a request, from a second computing device, for a portion of a streaming file;
generate a first encryption key;
encrypt the requested portion of the streaming file using the first encryption key;
break the first encryption key into a plurality of key portions;
determine, from the first set of tokens, a first token for each of the plurality of key portions;
generate a packet comprising the encrypted requested portion of the streaming file, and further comprising the first tokens; and
transmit the packet for receipt by the second computing device, wherein the first encryption key is not transmitted for receipt by the second computing device; and
	the second computing device comprising:
one or more second memory units configured to store one or more second instructions; and
one or more second processors coupled to the second memory units and configured, upon executing the one or more second instructions, to:
generate a second set of tokens that matches the first set of tokens;
receive the packet;
match each of the first tokens to a second token in the second set of tokens;
determine the plurality of key portions based on the second tokens;
re-assemble the plurality of key portions into the first encryption key;
de-crypt the encrypted requested portion of the streaming file using the first encryption key; and
transmit the requested portion of the streaming file to a user of the second computing device.


the one or more first processors of the first computing device are further configured, upon executing the one or more first instructions, to:
following transmission of the packet, generate a third set of tokens;
receive a request, from the second computing device, for a second portion of the streaming file;
generate a second encryption key;
encrypt the requested second portion of the streaming file using the second encryption key;
break the second encryption key into a plurality of second key portions;
determine, from the third set of tokens, a third token for each of the plurality of second key portions;
generate a second packet comprising the encrypted requested second portion of the streaming file, and further comprising the third tokens; and
transmit the second packet for receipt by the second computing device; and
	the one or more second processors of the second computing device are further configured, upon executing the one or more second instructions, to:
following receipt of the packet, generate a fourth set of tokens that matches the third set of tokens;
receive the second packet;
match each of the third tokens to a fourth token in the fourth set of tokens;
determine the plurality of second key portions based on the fourth tokens;
re-assemble the plurality of second key portions into the second encryption key;
de-crypt the encrypted requested second portion of the streaming file using the second encryption key; and
transmit the requested second portion of the streaming file to the user of the second computing device.

3.	(Original)  The system of Claim 1, wherein the streaming file comprises a streaming audio file or a streaming video file.


a first computing device comprising:
one or more memory units configured to store one or more instructions; 
one or more processors coupled to the memory units and configured, upon executing the one or more instructions, to:
determine a first set of tokens;
receive a request, from a second computing device, for data;
generate a first encryption key;
encrypt the requested data using the first encryption key;
determine, from the first set of tokens, a plurality of tokens for the first encryption key, wherein in order to determine the plurality of tokens for the first encryption key, the one or more processors are further configured, upon executing the one or more instructions, to:
break the first encryption key into a plurality of key portions; and
determine, from the first set of tokens, a first token for each of the plurality of key portions, wherein the plurality of tokens comprises the first tokens;
generate a packet comprising the encrypted requested data, and further comprising the plurality of tokens; and
transmit the packet for receipt by the second computing device, wherein the first encryption key is not transmitted for receipt by the second computing device;
wherein the second computing device is configured to:
determine a second set of tokens that matches the first set of tokens;
receive the packet;
determine the first encryption key using the plurality of tokens and the second set of tokens;
de-crypt the encrypted requested data using the first encryption key; and
transmit the requested data to a user of the second computing device.

5.	(Cancelled)  


determine a second set of tokens;
receive a request, from the second computing device, for second data;
generate a second encryption key;
encrypt the requested second data using the second encryption key;
determine, from the second set of tokens, a plurality of second tokens for the second encryption key;
generate a second packet comprising the encrypted requested second data, and further comprising the plurality of second tokens; and
transmit the second packet for receipt by the second computing device.

7.	(Original)  The system of Claim 4, wherein the data comprises a document, an audio file, a video file, a streaming audio file, or a streaming video file.

8.	(Cancelled)  

9.	(Previously Presented)  The system of Claim 4, wherein each of the plurality of key portions comprises a byte of the first encryption key.

10.	(Previously Presented)  The system of Claim 4, wherein each of the plurality of key portions comprises 4 bits of the first encryption key.

11.	(Original)  The system of Claim 4, wherein the one or more processors of the first computing device are further configured, upon executing the one or more instructions, to generate the first set of tokens in real time.

12.	(Original)  The system of Claim 4, wherein each of the first set of tokens is associated with an individual hexadecimal value.

13.	(Original)  The system of Claim 4, wherein the first encryption key is not stored on disk.

14.	(Original)  The system of Claim 4, wherein the packet further comprises one or more chaff tokens.

15.	(Currently Amended)  The system of Claim 4, further comprising: 
the second computing device, comprising:
one or more second memory units configured to store one or more second instructions; and
one or more second processors coupled to the second memory units and configured, upon executing the one or more second instructions, to:
determine [[a]] the second set of tokens that matches the first set of tokens;
receive the packet;
determine the first encryption key using the plurality of tokens and the second set of tokens;
de-crypt the encrypted requested data using the first encryption key; and
transmit the requested data to [[a]] the user of the second computing device.

16.	(Currently Amended)  A method, comprising:
determining, by one or more processors of a first computing device, a first set of tokens;
receiving, by the one or more processors and from a second computing device, a request for data;
generating, by the one or more processors, a first encryption key;
encrypting, by the one or more processors, the requested data using the first encryption key;
determining, from the first set of tokens by the one or more processors, a plurality of tokens for the first encryption key, wherein determining the plurality of tokens for the first encryption key comprises:
breaking the first encryption key into a plurality of key portions; and
determining, from the first set of tokens, a first token for each of the plurality of key portions, wherein the plurality of tokens comprises the first tokens;

transmitting, by the one or more processors, the packet for receipt by the second computing device, wherein the first encryption key is not transmitted for receipt by the second computing device;
determining, by one or more processors of the second computing device, a second set of tokens that matches the first set of tokens;
receiving, by the one or more processors of the second computing device, the packet;
determining, by the one or more processors of the second computing device, the first encryption key using the plurality of tokens and the second set of tokens;
de-crypting, by the one or more processors of the second computing device, the encrypted requested data using the first encryption key; and
transmitting, by the one or more processors of the second computing device, the requested data to a user of the second computing device.

17.	(Original)  The method of Claim 16, wherein the data comprises a document, an audio file, a video file, a streaming audio file, or a streaming video file.

18.	(Original)  The method of Claim 16, wherein the first encryption key is not stored on disk.

19.	(Currently Amended)  A tangible non-transitory computer readable medium comprising logic configured, when executed by one or more processors, to:
determine a first set of tokens;
receive a request, from a second computing device, for data;
generate a first encryption key;
encrypt the requested data using the first encryption key;
determine, from the first set of tokens, a plurality of tokens for the first encryption key, wherein in order to determine the plurality of tokens for the first encryption key, the logic is further configured, when executed by the one or more processors, to:
break the first encryption key into a plurality of key portions; and

generate a packet comprising the encrypted requested data, and further comprising the plurality of tokens; and
transmit the packet for receipt by the second computing device, wherein the first encryption key is not transmitted for receipt by the second computing device;
wherein the second computing device is configured to:
determine a second set of tokens that matches the first set of tokens;
receive the packet;
determine the first encryption key using the plurality of tokens and the second set of tokens;
de-crypt the encrypted requested data using the first encryption key; and
transmit the requested data to a user of the second computing device.

20.	(Cancelled)  


Allowable Subject Matter


2.	Claims 1-4, 6-7, and 9-19 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 01/07/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
5.	The totality of each element and/or step in claims 1-4, 6-7, and 9-19 are not alluded to in the combined art of Rodriguez and Jogand-Coulomb. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Rodriguez and Jogand-Coulomb does not teach or suggest " generate a first encryption key;

break the first encryption key into a plurality of key portions;
determine, from the first set of tokens, a first token for each of the plurality of key portions;
generate a packet comprising the encrypted requested portion of the streaming file, and further comprising the first tokens; and
transmit the packet for receipt by the second computing device, wherein the first encryption key is not transmitted for receipt by the second computing device; and
	the second computing device comprising:
one or more second memory units configured to store one or more second instructions; and
one or more second processors coupled to the second memory units and configured, upon executing the one or more second instructions, to:
generate a second set of tokens that matches the first set of tokens;
receive the packet;
match each of the first tokens to a second token in the second set of tokens;
determine the plurality of key portions based on the second tokens;
re-assemble the plurality of key portions into the first encryption key;
de-crypt the encrypted requested portion of the streaming file using the first encryption key; and
transmit the requested portion of the streaming file to a user of the second computing device" as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Rodriguez and Jogand-Coulomb. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1-4, 6-7, and 9-19  under 35 USC §103. 

8.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

9.	Claims 1-4, 6-7, and 9-19 are patentable.
10.	Claims 5, 8, and 20 are cancelled.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436